Citation Nr: 1141879	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a liver condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for infectious hepatitis and current residuals.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for chronic renal disease.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for intermittent joint pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1961 to November 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues as stated on appeal.

The Board notes that in the November 2008 supplemental statement of the case, the RO combined the claim for service connection for a liver disease with the claim for service connection for infectious hepatitis.  However, because the claim for service connection for a liver disease is one that requires an analysis of whether new and material evidence has been received to reopen the claim, as the claim had been previously denied on several occasions prior to the appeal period, and because the claim for service connection for infectious hepatitis was separately adjudicated by the RO in an April 2008 rating decision, having not been specifically adjudicated previously, the Board has separated the issues as stated on the title page in order proceed with the appropriate preliminary analysis.  


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO denied service connection for a liver condition.  The RO declined to reopen the claim in April 1984, November 2002, and in October 2004.  The Veteran was notified of these decisions and of his right to appeal but did not file a timely appeal.  In November 2007, the RO reopened the claim and denied the underlying issue of entitlement to service connection for a liver condition.

2.  The evidence added to the record since the last final decision, in October 2004, is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a liver condition, and creates a reasonable possibility of an allowance of the claim. 

3.  The Veteran's current liver condition, diagnosed as elevated liver enzymes, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The probative and persuasive medical evidence of record does not demonstrate that the Veteran currently has any residuals related to the in-service treatment for infectious hepatitis.

5.  The Veteran's diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  The Veteran's renal insufficiency, or kidney disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by any service-connected disability.

7.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by any service-connected disability.

8.  The Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral upper extremities.

9.  The Veteran's claimed intermittent joint pain is not shown to be causally or etiologically related to any disease, injury, or incident in service.

CONCLUSIONS OF LAW

1.  The December 1983, April 1984, November 2002, and October 2004 rating decisions that denied service connection for a liver condition are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a liver condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The current liver condition was not incurred in or aggravated by the Veteran's active duty military service, to include the in-service treatment for infectious hepatitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 

4.  Claimed residuals of infectious hepatitis were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 

5.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  Renal insufficiency, or a chronic kidney disorder, was not incurred in or aggravated by the Veteran's active duty military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active duty military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

8.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

9.  Intermittent joint pain was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to the initial November 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for a kidney condition, renal disease, peripheral neuropathy of the upper and lower extremities, diabetes mellitus, and intermittent joint pain, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also notified the Veteran that his claim for service connection for a liver condition was previously denied because there was no medical evidence to demonstrate that he suffered from a current liver condition or had any residuals from his in-service liver condition.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  

As relevant to the Veteran's claim of entitlement to service connection for hepatitis A, infectious hepatitis, the May 2007 letter, sent prior to the initial April 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Although the May 2007 letter was sent to the Veteran prior to his formal claim for hepatitis in January 2008, the Board finds that it is sufficient to satisfy the duties to notify and assist the Veteran because at that time, the Veteran had submitted a claim for service connection for a liver condition due to the hepatitis from which he suffered in service, and thus, such letter addressed the elements necessary to prove a claim for service connection, as well as those specifically necessary to show that current hepatitis was due to service.  Furthermore, the Veteran, in filing his claim for service connection for hepatitis, appeared to also intend the claim to be one of notice of disagreement to the November 2007 rating decision, for which he received proper notice.

Additionally, the May 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded two VA examinations in October 2007 in order to adjudicate his service connection claims.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's claimed conditions were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New and Material Evidence

In a December 1983 decision, the RO denied the Veteran's claim of entitlement to service connection for a liver condition.  At the time, the RO determined that there was no current diagnosis to show that the Veteran suffered from a liver condition or that he had a chronic liver condition upon separation from service.  In April 1984, November 2002, and in October 2004, the RO declined to reopen the previously denied claim.  The Veteran did not appeal those decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011). 

The claim of entitlement to service connection for a liver condition may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claim in April 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received since the final October 2004 denial includes a March 2007 statement from the Veteran's private physician stating that the Veteran's in-service treatment for hepatitis, which included sickness of the liver, predated his current liver abnormalities, and that it would appear that his former in-service diagnosis was related to his current liver condition.

The Board finds that new and material evidence sufficient to reopen the claim has been received.  Previously, there was no indication that the Veteran currently suffered from a liver condition, and there was additionally no positive nexus opinion to relate the current diagnosis to the in-service hepatitis.  Accordingly, the record includes new evidence that creates a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2011).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  Thus, in light of the positive medical evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been received, and thus, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case and supplemental statements of the case provided the appellant with the laws and regulations pertaining to consideration of the claim on the merits.  The RO considered his claim on the merits in the rating decision, statement of the case, and supplemental statements of the case.  Given that the appellant had adequate notice of the applicable regulations, the Board finds that the Veteran would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection 

Because of the intertwined nature of the all of the claims on appeal, the Board will first summarize the evidence of record and will then proceed to adjudicate each claim in turn.

The Veteran contends that the hepatitis for which he was hospitalized in service has caused or aggravated his current chronic liver condition, renal insufficiency, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and intermittent joint pains.  Thus, he contends that service connection for these disabilities, as well as any other residuals of his in-service hepatitis, is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, cirrhosis of the liver, and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2011).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008). 

Certain diseases, to include diabetes mellitus type II and acute and subacute peripheral neuropathy, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that on February 1961 enlistment examination, there was no indication of any chronic illness, including of the liver, kidney, or joints.  There was no indication of diabetes or neuropathy.  In May 1961, the Veteran complained of pain in his left testicle when walking.  Examination of the genitalia was normal.  His affect was considered to be unusual and he was sent to the mental health clinic.  The next day, neuropsychiatric evaluation resulted in the assessment of mental deficiency, primary.  The Veteran was determined to not be suitable for service.  The next month, however, the Veteran was hospitalized for sceleral icterus.  It was noted that he about to get a hardship discharge in order to help out at home.  He had had a two week illness characterized by dark urine, jaundice, and pruritis.  Laboratory testing resulted in the diagnosis of hepatitis, infectious.  His liver function tests were followed throughout the hospitalization from mid-June, 1961, to early-August, 1961.  Finally, after progress and worsening of his condition, when his hepatomegaly disappeared following a course of Prednisone, he was determined be well enough to be approved for leave.  Upon returning from convalescent leave, the Veteran was found to be relatively asymptomatic and feeling well.  Physical examination revealed no evidence of recurrent jaundice or hepatomegaly.  Liver function testing was found to be within normal limits.  He was subsequently discharged from service.  On November 1961 separation examination, no hepatitis, liver disease, kidney disease, or other condition was diagnosed or found, including related to the joints, diabetes, or peripheral neuropathy.  

Post-service treatment records reflect treatment for various conditions and diseases beginning in the early-1980s.  Of these records, in June 1980, the Veteran was treated for severe hypertension.  He had elevated BUN levels and slightly elevated alkaline phosphates.  In July 1980, his BUN levels were better, though there was still blood pressure problems.   In June 1983, the Veteran was hospitalized for a kidney stone.  He reported that he had had one ten years previously.  He was noted to be active as a farmer.  In July 1997, the Veteran was admitted to the hospital for cardiac catherization.  His medical problems included a history of anxiety, a prostate condition, removal of the gallbladder with residual deep vein thrombosis, history of hepatitis while in service, and hypertension.  He did not have any current symptoms but for chest pain and syncope.  In October 1998, he was seen for epigastric pain that radiated to his lower back.  It was noted that he had a history of unspecified liver disease.  His current medical illness included hypertension.  He did not have diabetes or any neurological impairments.  He underwent coronary artery bypass grafting.  On discharge, it was noted that he also had arthritis.  In May 1999, he was suffering from pain in the epigastric area.  X-ray showed simple renal cyst of the left kidney.  At that time, it was noted that he had a history of prostatitis, kidney stones, and gallbladder disease.  He currently had hypertension, peripheral vascular disease, and hyperlipidemia.  In July 1999, the Veteran underwent lumbar spine X-ray due to continued complaints of pain.  There was mild degenerative changes and spinal stenosis of the lumbar spine.  Records dated from April 2001 to October 2001 do not show any diagnosis for the disabilities claimed on appeal, with diagnoses only of hypertension, hyperlipidemia, and coronary artery disease.   However, in March 2002, it was noted that the Veteran had diabetes mellitus that was diet controlled.  Abdominal and extremity examination was normal.  In January 2006, the Veteran was seen for an enlarged prostate.  He was also noted to have cardiovascular disease, diabetes, and obesity.  

In March 2007, the Veteran's physician, Dr. M.K, submitted a statement in support of the Veteran's claim.  The physician stated that he had reviewed the Veteran's service treatment records which showed that the Veteran had developed acute hepatitis while in service, at which time he was treated with Prednisone.  He had had acute liver findings which had seemed to improve upon his release to active duty.  The physician stated that the Veteran currently suffered from diabetes mellitus with renal insufficiency, chronic renal disease, elevated transaminases, and intermittent joint pains.  The examiner stated that the "patient's elevated liver enzymes and possibly his diabetes mellitus can be related to hepatitis in certain settings."  Treatment for his hyperlipidemia was severely limited by his inability to tolerate medications because of his liver disease.  The physician stated that, "because it is unclear what type of hepatitis the patient had," they were continuing to observe his symptoms in relation to his medications that he took for other active medical problems.  The physician stated that it appeared that the Veteran's hepatitis and liver problems in service predated all of his current liver abnormalities and therefore would be directly related to his service.  It appeared the his hepatitis problems began around 1961, at which time he had even had a liver biopsy.  

On October 2007 VA liver examination, the examiner completed physical examination of the Veteran, including laboratory examination, and determined that there was no indication of cirrhosis or other chronic liver disease related to the in-service hepatitis.  In so stating, the examiner pointed to normal levels found on complete metabolic profile.  Thus, there were no current residuals of the in-service notations of treatment for hepatitis, which was concluded to have resolved in service, and most likely had been hepatitis A.  The examiner also opined that the Veteran's in-service hepatitis had not caused his diabetes mellitus because there was no medical relationship known between infectious hepatitis and the development of diabetes more than 40 years later.  

On October 2007 VA diabetes examination, neurological examination revealed peripheral neuropathy of the bilateral lower extremities.  The Veteran described leg cramps after walking, with numbness and tingling in both feet.  There was also decreased sensation to touch and pin prick testing of the feet.  Laboratory evaluation of renal function was normal.  His peripheral neuropathy of the lower extremities was considered to be secondary to his diabetes mellitus.  He was noted to also suffer from Parkinson's disease.  The examiner determined that it was unlikely that the Veteran's resolved hepatitis in service caused his diabetes mellitus 40 years following service.  The examiner explained that there was no scientific evidence to support that contention.  

Private treatment records dated in November 2007, from Dr. M.K, reflect that the Veteran currently suffered from diabetes mellitus with renal manifestations that were uncontrolled.  The diabetes remained stable.  He also had hyperlipidemia, Parkinsonism, hypertension, chronic renal disease, stage III, moderate, and a low back disability.  His previous medical history included hypertension, hypercholesterolemia, osteoarthritis, coronary artery disease, chronic prostatitis, and deep vein thrombosis.  He had joint pain in his shoulder, pelvic region, ankle, and foot.  It was noted that he had elevated levels of transaminase, nonspecific, or abnormal musculoskeletal examination.  In October 2006, the elevation of transaminase levels was found to have been related to an increase in one of the Veteran's medications, Zocor, which was then stopped.  A November 2007 hepatitis function panel showed an albumin of 2.9, but was otherwise normal.  No residual hepatitis condition was diagnosed.  In January 2008, the Veteran had recurrent back pain of unknown etiology.  At that time, his chronic renal disease had worsened.  The differential diagnosis included NSAID induced nephropathy.  

Private treatment records reflect that in January 2008, the Veteran was treated for back pain.  He was noted to have had previous prostate problems, as well a diabetes with neurogenic bladder.  He was treated for a staph infection and abscess.  

First, the Board notes that the presumptive periods enumerated in 38 C.F.R. §§ 3.307, 3.309 are not applicable to any of the issues in this case because the Veteran's service was deemed solely as active duty for training purposes.  Therefore, presumptive service connection is not warranted for any disease or disability on appeal.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Board has also considered whether the Veteran is entitled to service connection for the disabilities on appeal on a direct basis. 

Next, the Board notes that the Veteran had no foreign service, or, for that matter, service in the Republic of Vietnam during the Vietnam War.  Thus, absent qualifying service in Vietnam, the Board finds that there is no basis for presumptive service connection for diabetes or peripheral neuropathy, or for any other condition claimed on appeal, due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Liver Condition and Infectious Hepatitis

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places the most probative weight on the October 2007 VA examiner's opinion that the Veteran has no current residuals of liver disease related to the hepatitis for which he was treated in service, rather than on the March 2007 private opinion that stated that the Veteran's in-service hepatitis had caused his currently elevated liver enzymes and liver disease.  In that regard, although the private physician stated that the Veteran currently had a liver disease, he did not state the current diagnosis of such disease, nor is there a diagnosis of a liver disease in the corresponding treatment records.  In that regard, in October 2006, the findings of an elevation of transaminase levels was found to have been related to an increase in one of the Veteran's medications, Zocor, which was then stopped, bringing the transaminase levels back down.  The physician did not provide the necessary explanation as to how those increased levels were in anyway related to a previous history of infectious hepatitis.  

To that extent, the physician also did not provide a rationale as to how the in-service infectious hepatitis, diagnosed and treated in 1961, caused or was otherwise related to the current liver disease.  The Board observes that the service treatment records clearly stated that prior to his release from hospitalization, the Veteran's liver function test had returned to normal.  Thus, it is unclear from the March 2007 private opinion as to how the in-service hepatitis, noted to have resolved, caused the current, unspecified, liver condition, and no such explanation was provided other than that the in-service hepatitis preceded the current claimed condition.  

Furthermore, the private physician did not address the significant time period in which there was no indication of a liver condition or residual symptomatology related to the in-service hepatitis, as the treatment records dated in the 1980s and the 1990s do not demonstrate a liver condition or findings elevated liver enzymes related to previous hepatitis.  Instead, those records noted only a history of unspecified liver disease, or a history of hepatitis.  Accordingly, because the Board finds that the March 2007 private opinion is not supported by an adequate rationale, and that such rationale is highly pertinent to the Veteran's claim, the Board finds the opinion to be of low probative value and thus does not demonstrate that the Veteran currently has a liver condition related to service or that he currently suffers from any residuals related to his in-service infectious hepatitis.   The Board notes that if the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

On the other hand, the Board finds that the October 2007 VA examiner based his opinion on a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles.  The Board finds that such opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The examiner completed appropriate physical and laboratory examination and concluded that there was no indication of a residual liver condition related to the in-service resolved hepatitis.  Absent evidence of cirrhosis or any other significant liver finding, such residual diagnosis could not be made.  The Board finds this opinion and diagnosis to be probative because, unlike the March 2007 private opinion, it is clear in its conclusion, whereas the March 2007 private opinion points to a nonspecific current liver condition that is unsupported by the treatment records.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative and persuasive evidence of record does not relate any current liver disease to the Veteran's service and also does not demonstrate the presence of any current disabling residuals of the in-service infectious hepatitis.  Thus, the claims for service connection for a liver condition and for infectious hepatitis with current residuals must be denied.

Diabetes Mellitus

The Veteran contends that his diabetes mellitus is related to his service, specifically, to his treatment for hepatitis while in service.

As noted previously, service treatment records are negative for any indication of symptoms or treatment for diabetes mellitus.

In this case, the post-service, private treatment records suggest that the Veteran was first diagnosed with diabetes mellitus in 2002, approximately 41 years following his separation from service.  Thus, in this case, there is an absence of continuity of symptomatology since service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For that matter, a review of the private treatment records dated throughout the 1980s and 1990s show no diagnosis or indication of diabetes, with the first indication of diabetes in 2002.

In this case, with regard to whether the Veteran's current diabetes mellitus is related to his service, specifically to the in-service infectious hepatitis, the Board again places great probative weight on the October 2007 VA examiner's opinion finding no scientific evidence to relate infectious hepatitis, treated more than 40 years previously, with the development of diabetes mellitus.  As stated above, the Board finds that the opinion contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, Stefl, supra.  With regard to the positive medical evidence in this case, namely the March 2007 private opinion, the Board finds that such opinion is of less probative value and does not allow for the claim for service connection to prevail.  For, although the physician stated that the Veteran's in-service hepatitis and liver condition could cause his diabetes mellitus "in certain settings," the physician did not explain how the in-service hepatitis had caused the Veteran's diabetes with any medical specificity, nor did he clarify whether the Veteran's diabetic pathology fit within the "certain setting" for which a liver condition could cause diabetes.  Thus, for the reasons stated above, the Board finds that the opinion was not accompanied with an adequate rationale, as the relationship between the in-service hepatitis and the current diabetes was left unexplained, especially in light of the many years between the resolution of the infectious hepatitis and the diagnosis of diabetes mellitus.  In light of the October 2007 VA opinion, which found that the scientific evidence did not support such a relationship in this particular instance, the Board finds that the March 2007 private opinion is outweighed by the probative evidence of record.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative and persuasive evidence of record does not relate the Veteran's current diabetes mellitus to the Veteran's service.  Thus, the claim for service connection for diabetes mellitus must be denied.

Renal disease and Peripheral Neuropathy
of the Bilateral Lower Extremities

The Veteran contends that his kidney disorder, including renal insufficiency, as well as his peripheral neuropathy of the bilateral lower extremities, are related to the infectious hepatitis for which he was treated in service.  

In this case, the service treatment records do not reflect that the Veteran suffered from any kidney, renal, or neurological disease or disorder in service or on separation from service.   Although the Veteran was treated for infectious hepatitis, and was thus treated for a disease that impacted his liver at the time, there is no indication in the service treatment records that his kidneys were impacted by the hepatitis.  

Post-service treatment records reflect that the Veteran currently suffers from renal disease and peripheral neuropathy of the bilateral lower extremities.  However, these conditions have been medically determined to be complications of his diabetes mellitus.  In that regard, the private treatment records reflect a continuing diagnosis of diabetes mellitus with renal manifestations.  There is no indication of renal disease diagnosed prior to diabetes mellitus or as a separate disease, with its own separate, pathology.  As was summarized earlier, although the Veteran has in the past, prior to the appeal period, been treated for two kidney stones and has had his gallbladder removed, there is no indication that those conditions and procedures are related to his service, or to his infectious hepatitis in service.  There is additionally no indication that those previous conditions and surgeries lead to his current renal disease.  With regard to peripheral neuropathy of the lower extremities, on October 2007 VA examination, the Veteran's peripheral neuropathy of the bilateral lower extremities was determined to be a manifestation of his diabetes mellitus.  When reviewing the private treatment records of record, there is no indication of any complaints of, diagnosis of, or treatment for peripheral neuropathy of the lower extremities.  In thoroughly reviewing the treatment records in this case, there is no indication that the renal insufficiency or peripheral neuropathy of the bilateral lower extremities are related to any other disease or condition aside from diabetes mellitus, as was confirmed by the October 2007 VA examiner, or are otherwise related to his active service, including to infectious hepatitis.  

In this case, there is also an absence of continuity of symptomatology since service, as the first indication of a diagnosis of a chronic renal disease is not until 2006, approximately 45 years  after the Veteran's separation from service.   The first indication of peripheral neuropathy of the bilateral lower extremities is not until October 2007, approximately 46 years following the Veteran's separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, one factor that weighs against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no evidence establishing a medical nexus between military service and the Veteran's current kidney condition, chronic renal disease, or the Veteran's peripheral neuropathy of the bilateral lower extremities.  A medical professional has not proffered such an opinion.  The March 2007 private opinion did not address either of these disabilities as ones that were thought to be related to service.  Thus, service connection for those disabilities is not warranted on a direct basis. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2011). 

In this case, however, because the Board is denying service connection for diabetes mellitus, service connection for chronic renal insufficiency and for peripheral neuropathy of the bilateral lower extremities as secondary to that disease, and which have been shown to be manifestations of diabetes, is not warranted on a secondary basis.  Thus, service connection for a kidney condition, chronic renal disease, and for peripheral neuropathy of the bilateral lower extremities, is denied.

Peripheral Neuropathy of the Bilateral Upper Extremities and
Intermittent Joint Pain

In this case, although the Veteran contends that he has peripheral neuropathy of the bilateral upper extremities, as well as intermittent joint pain, the record does not reflect that he has a current diagnosis to support those claims.  

Specifically, with regard to the claim for service connection for peripheral neuropathy of the bilateral upper extremities, on October 2007 VA examination, the Veteran did not report any symptoms of numbness, tingling, or decreased sensation in the upper extremities.  Rather, upon questioning, he relayed such symptoms to his lower extremities.  Physical examination resulted in a diagnosis of peripheral neuropathy of the bilateral lower extremities.  No diagnosis with regard to the upper extremities was rendered at that time.  In reviewing the contemporaneous medical evidence, there is no indication that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper extremities, or that he had generally complained of symptoms related to the upper extremities.  Absent a diagnosis of peripheral neuropathy of the bilateral upper extremities, service connection cannot be established.  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to the claim for service connection for intermittent joint pain, the Veteran provided no contentions as to which joints are painful to him, nor has he provided any statements to explain the type and kind of joint pain.  In that regard, although the private treatment records demonstrate a lumbar spine disability, as well as a diagnosis of arthritis affecting the shoulders, pelvis, and hips, the Veteran has not specifically claimed service connection for any of these disorders, as he has not elaborated what joint pain he suffers from and what joint pain he believes is related to his service.  The Board accordingly finds that his claim for intermittent joint pain, on its own, cannot prevail.  To that extent, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although there exists diagnoses related to arthritis of the spine and of the shoulders, pelvic region, and ankle and foot, because the Veteran has not stated whether those are in fact the joints that he is claiming service connection, but has rather stated only that he suffers from intermittent joint pain, the claim must be denied.

The Board further finds that even if the Veteran is referring to the diagnosed lumbar spine disability, or arthritis of the shoulders, pelvic region, ankle, and foot, he has not put forth any contentions as to how those disabilities are related to his service.  In reviewing the service treatment records, there is no indication of joint pain or injuries to those specific joints.  There additionally is no indication of continuity of treatment in this case, as the first diagnosis of arthritis is not until 1998, more than 37 years following separation from service.  Thus, in the absence of any contentions as to how the currently diagnosed joint disabilities are related to his service, and in light of the fact that there are no medical opinions to support the Veteran's claim for service connection, the Board finds that service connection for intermittent joint pain is not warranted. 

In that regard, the Board notes that if a Veteran wishes help with his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Conclusion

The Board notes that the Veteran has contended on his own behalf that his current liver condition, residuals of hepatitis A, diabetes mellitus, chronic renal disease, peripheral neuropathy of the bilateral upper and lower extremities, and intermittent joint pain, are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current liver condition, residuals of hepatitis A, diabetes mellitus, chronic renal disease, peripheral neuropathy of the bilateral upper and lower extremities, and intermittent joint pain and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service symptoms and his current manifestations, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service treatment for hepatitis and his current liver condition, residuals of hepatitis A, diabetes mellitus, chronic renal disease, peripheral neuropathy of the bilateral upper and lower extremities, and intermittent joint pain shoulder pain.  In contrast, the October 2007 VA examiner took into consideration all the relevant facts in providing an opinion that the Veteran did not currently suffer from any residual related to his in-service hepatitis, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his disorders.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims on appeal.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a liver condition, infectious hepatitis with current residuals, renal disease, peripheral neuropathy of the bilateral upper and lower extremities, and intermittent joint pain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a liver disorder has been received, the Veteran's previously-denied claim is reopened.  However, service connection for a liver condition is denied.

Service connection for infectious hepatitis and current residuals is denied.

Service connection for diabetes mellitus is denied.

Service connection for chronic renal disease is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for intermittent joint pains is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


